

 
 

--------------------------------------------------------------------------------

 
 
 
 
Form 10-Q [form_10-q.htm]
Exhibit 10.01
 
SILICON IMAGE, INC.
2008 EQUITY INCENTIVE PLAN
 
Adopted:  April 3, 2008
 
Amended:  March 30, 2010  and March 27, 2012


 
1. PURPOSE.  The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, and any Parents and Subsidiaries
that exist now or in the future, by offering them an opportunity to participate
in the Company’s future performance through the grant of Awards.  Capitalized
terms not defined elsewhere in the text are defined in Section 27.
 
2. SHARES SUBJECT TO THE PLAN.


2.1 Number of Shares Available.   Subject to Sections 2.5 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan is 21,130,623.  Any Award other
than an Option or a SAR shall reduce the number of Shares available for issuance
under the Plan by 1.50 Shares.  The Company may issue Shares that are authorized
but unissued shares pursuant to the Awards granted under the Plan. The Company
will reserve and keep available a sufficient number of Shares to satisfy the
requirements of all outstanding Awards granted under the Plan.
 
2.2 Lapsed, Returned Awards.  Shares subject to Awards, and Shares issued upon
exercise of Awards, will again be available for grant and issuance in connection
with subsequent Awards under this Plan to the extent such Shares:  (i) are
subject to issuance upon exercise of an Option or SAR granted under this Plan
but which cease to be subject to the Option or SAR for any reason other than
exercise of the Option or SAR; provided, however, that (x) Shares tendered by a
Participant as full or partial payment to the Company upon exercise of an
Option, or as full or partial payment of withholding taxes payable upon such
exercise, shall not be available for future grant, (y) SARs to be settled in
Shares of the Company’s Common Stock shall be counted against the Shares
available for issuance as one (1) Share for every Share subject to the SAR,
regardless of the number of Shares issued upon settlement of the SAR, and (z)
Shares repurchased in the open market with the proceeds of the payment to the
Company upon exercise of an Option shall not be available for future grant; (ii)
are subject to Awards granted under this Plan that are forfeited, cancelled or
expire; or (iii) are surrendered pursuant to an Exchange Program.  To the extent
an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan.
 
2.3 Minimum Share Reserve.  At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan and all other
outstanding but unvested Awards granted under this Plan.
 
2.4 Limitations.  No more than 40,000,000 Shares shall be issued pursuant to the
exercise of ISOs.
 
2.5 Adjustment of Shares.  If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and SARs,
(c) the number of Shares subject to other outstanding Awards, (d) the maximum
number of shares that may be issued as ISOs set forth in Section 2.4, and
(e) the maximum number of Shares that may be issued to an individual or to a new
Employee in any one calendar year set forth in Section 3, shall be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued.
 
 


 
 

--------------------------------------------------------------------------------

 




 
3. ELIGIBILITY.  ISOs may be granted only to Employees.  All other Awards may be
granted to Employees, Consultants, Directors and Outside Directors of the
Company or any Parent or Subsidiary of the Company; provided such Consultants,
Directors and Outside Directors render bona fide services not in connection with
the offer and sale of securities in a capital-raising transaction.  No
Participant will be eligible to receive more than 500,000 Shares in any calendar
year under this Plan pursuant to the grant of Awards except that new Employees
of the Company or of a Parent or Subsidiary of the Company (including new
Employees who are also officers and directors of the Company or any Parent or
Subsidiary of the Company) are eligible to receive up to a maximum of 750,000
Shares in the calendar year in which they commence their employment.
 
4. ADMINISTRATION.
 
4.1 Committee Composition; Authority.  This Plan will be administered by the
Committee or by the Board acting as the Committee.  Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan.  The
Committee will have the authority to:
 
(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
 
(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;
 
(c) select persons to receive Awards;
 
(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Committee will determine;
 
(e) determine the number of Shares or other consideration subject to Awards;
 
(f) determine the Fair Market Value in good faith, if necessary;
 
(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;
 
(h) grant waivers of Plan or Award conditions;
 
(i) determine the vesting, exercisability and payment of Awards;
 
(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
 
(k) determine whether an Award has been earned;
 
 


 
2

--------------------------------------------------------------------------------

 
 
 
 
(l) determine the terms and conditions of any, and to institute any Exchange
Program;
 
(m) reduce or waive any criteria with respect to Performance Factors;
 
(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code; and
 
(o) make all other determinations necessary or advisable for the administration
of this Plan.
 
4.2 Committee Interpretation and Discretion.  Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan.  Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review.  The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant.  The Committee may delegate to one
or more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.
 
4.3 Section 162(m) of the Code and Section 16 of the Exchange Act.  When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine (as applicable) the Performance Period and any Performance
Factors upon which vesting or settlement of any portion of such Award is to be
subject. When required by Section 162(m) of the Code, prior to settlement of any
such Award at least two (or a majority if more than two then serve on the
Committee) such “outside directors” then serving on the Committee shall
determine and certify in writing the extent to which such Performance Factors
have been timely achieved and the extent to which the Shares subject to such
Award have thereby been earned. Awards granted to Insiders must be approved by
two or more “non-employee directors” (as defined in the regulations promulgated
under Section 16 of the Exchange Act).
 
5. OPTIONS.  The Committee may grant Options to Participants and will determine
whether such Options will be Incentive Stock Options within the meaning of the
Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may be exercised, and all other terms and conditions of the Option,
subject to the following:
 
5.1 Option Grant.  Each Option granted under this Plan will identify the Option
as an ISO or an NQSO.  An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement.  If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any.  Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.
 
 
 
 
3

--------------------------------------------------------------------------------

 




 
5.2 Date of Grant.  The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date.  The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.
 
5.3 Exercise Period.  Options may be exercisable within the times or upon the
conditions as set forth in the Award Agreement governing such Option; provided,
however, that no Option will be exercisable after the expiration of seven (7)
years from the date the Option is granted; and provided further that no ISO
granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted.  The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.
 
5.4 Exercise Price.  The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an ISO will be not less than one hundred percent (100%) of the Fair Market Value
of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of
grant.  Payment for the Shares purchased may be made in accordance with Section
11.  The Exercise Price of a NQSO may not be less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.
 
5.5 Method of Exercise.  Any Option granted hereunder will be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share.  An Option will be deemed
exercised when the Company receives: (i) notice of exercise (in such form as the
Committee may specify from time to time) from the person entitled to exercise
the Option, and (ii) full payment for the Shares with respect to which the
Option is exercised (together with applicable withholding taxes). Full payment
may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.5 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
 
5.6 Termination.  The exercise of an Option will be subject to the following
(except as may be otherwise provided in an Award Agreement):
 
(a) If the Participant is Terminated for any reason except for the Participant’s
death or Disability, then the Participant may exercise such Participant’s
Options only to the extent that such Options would have been exercisable by the
Participant on the Termination Date no later than three (3) months after the
Termination Date (or such shorter time period or longer time period not
exceeding five (5) years as may be determined by the Committee, with any
exercise beyond three (3) months after the Termination Date deemed to be an
NQSO), but in any event no later than the expiration date of the Options.
 
 


 
4

--------------------------------------------------------------------------------

 




 
(b) If the Participant is Terminated because of the Participant’s death (or the
Participant dies within three (3) months after a Termination), then the
Participant’s Options may be exercised only to the extent that such Options
would have been exercisable by the Participant on the Termination Date and must
be exercised by the Participant’s legal representative, or authorized assignee,
no later than twelve (12) months after the Termination Date (or such shorter
time period or longer time period not exceeding five (5) years as may be
determined by the Committee), but in any event no later than the expiration date
of the Options.
 
(c) If the Participant is Terminated because of the Participant’s Disability,
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized assignee) no later than twelve (12) months after
the Termination Date (with any exercise beyond (a) three (3) months after the
Termination Date when the Termination is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the Termination Date when the Termination is for a
Disability that is a “permanent and total disability” as defined in Section
22(e)(3) of the Code, deemed to be exercise of an NQSO), but in any event no
later than the expiration date of the Options.
 
5.7 Limitations on Exercise.  The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.
 
5.8 Limitations on ISOs.  With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NQSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.  In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
 
5.9 Modification, Extension or Renewal.  The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted.  Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the
Code.  Subject to Section 18 of this Plan, by written notice to affected
Participants, the Committee may reduce the Exercise Price of outstanding Options
without the consent of such Participants; provided, however, that the Exercise
Price may not be reduced below the Fair Market Value on the date the action is
taken to reduce the Exercise Price.
 
5.10 No Disqualification.  Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
 
 


 
5

--------------------------------------------------------------------------------

 




 
5.11 Termination of Participant.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
 
6. RESTRICTED STOCK AWARDS.
 
6.1 Awards of Restricted Stock.  A Restricted Stock Award is an offer by the
Company to sell to a Participant Shares that are subject to restrictions
(“Restricted Stock”).  The Committee will determine to whom an offer will be
made, the number of Shares the Participant may purchase, the Purchase Price, the
restrictions under which the Shares will be subject and all other terms and
conditions of the Restricted Stock Award, subject to the Plan.
 
6.2 Restricted Stock Purchase Agreement.  All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement.  Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant.  If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.
 
6.3 Purchase Price.  The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted.  Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement.
 
6.4 Terms of Restricted Stock Awards.  Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law.  These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement.  Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant.  Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.
 
6.5 Termination of Participant.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).
 
7. STOCK BONUS AWARDS.
 
7.1 Awards of Stock Bonuses.  A Stock Bonus Award is an award to an eligible
person of Shares (which may consist of Restricted Stock or Restricted Stock
Units) for services to be rendered or for past services already rendered to the
Company or any Parent or Subsidiary.  All Stock Bonus Awards shall be made
pursuant to an Award Agreement.  No payment from the Participant will be
required for Shares awarded pursuant to a Stock Bonus Award.
 
 


 
6

--------------------------------------------------------------------------------

 




 
7.2 Terms of Stock Bonus Awards.  The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon.  These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement.  Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant.  Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.
 
7.3 Form of Payment to Participant.  Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.
 
7.4 Termination of Participation.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
 
8. STOCK APPRECIATION RIGHTS.
 
8.1 Awards of SARs.  A Stock Appreciation Right (“SAR”) is an award to a
Participant that may be settled in cash, or Shares (which may consist of
Restricted Stock), having a value equal to (a) the difference between the Fair
Market Value on the date of exercise over the Exercise Price multiplied by (b)
the number of Shares with respect to which the SAR is being settled (subject to
any maximum number of Shares that may be issuable as specified in an Award
Agreement).  All SARs shall be made pursuant to an Award Agreement.
 
8.2 Terms of SARs.  The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s Termination on each SAR.  The Exercise Price of the
SAR will be determined by the Committee when the SAR is granted, and may not be
less than Fair Market Value.  A SAR may be awarded upon satisfaction of
Performance Factors, if any, during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement.  If the SAR is being
earned upon the satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
each SAR; and (y) select from among the Performance Factors to be used to
measure the performance, if any.  Performance Periods may overlap and
Participants may participate simultaneously with respect to SARs that are
subject to different Performance Factors and other criteria.
 
8.3 Exercise Period and Expiration Date.  A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR.  The SAR Agreement shall set forth
the expiration date; provided that no SAR will be exercisable after the
expiration of seven (7) years from the date the SAR is granted.  The Committee
may also provide for SARs to become exercisable at one time or from time to
time, periodically or otherwise (including, without limitation, upon the
attainment during a Performance Period of performance goals based on Performance
Factors), in such number of Shares or percentage of the Shares subject to the
SAR as the Committee determines.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).  Notwithstanding the
foregoing, the rules of Section 5.6 also will apply to SARs.
 
 


 
7

--------------------------------------------------------------------------------

 




 
8.4 Form of Settlement.  Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying (i)
the difference between the Fair Market Value of a Share on the date of exercise
over the Exercise Price; times (ii) the number of Shares with respect to which
the SAR is exercised. At the discretion of the Committee, the payment from the
Company for the SAR exercise may be in cash, in Shares of equivalent value, or
in some combination thereof.
 
8.5 Termination of Participation.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
 
9. RESTRICTED STOCK UNITS.
 
9.1 Awards of Restricted Stock Units.  A Restricted Stock Unit (“RSU”) is an
award to a Participant covering a number of Shares that may be settled in cash,
or by issuance of those Shares (which may consist of Restricted Stock).  All
RSUs shall be made pursuant to an Award Agreement.
 
9.2 Terms of RSUs.  The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; and (c) the consideration to be
distributed on settlement, and the effect of the Participant’s Termination on
each RSU.  An RSU may be awarded upon satisfaction of such Performance Factors
(if any) during any Performance Period as are set out in advance in the
Participant’s Award Agreement.  If the RSU is being earned upon satisfaction of
Performance Factors, then the Committee will: (x) determine the nature, length
and starting date of any Performance Period for the RSU; (y) select from among
the Performance Factors to be used to measure the performance, if any; and
(z) determine the number of Shares deemed subject to the RSU.  Performance
Periods may overlap and participants may participate simultaneously with respect
to RSUs that are subject to different Performance Periods and different
performance goals and other criteria.
 
9.3 Form and Timing of Settlement.  Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both.
 
9.4 Termination of Participant.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).
 
10. PERFORMANCE SHARES.
 
10.1 Awards of Performance Shares.  A Performance Share Award is an award to a
Participant denominated in Shares that may be settled in cash, or by issuance of
those Shares (which may consist of Restricted Stock).  Grants of Performance
Shares shall be made pursuant to an Award Agreement.
 
10.2 Terms of Performance Shares.  The Committee will determine, and each Award
Agreement shall set forth, the terms of each award of Performance Shares
including, without limitation: (a) the number of Shares deemed subject to such
Award; (b) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(c) the consideration to be distributed on settlement, and the effect of the
Participant’s Termination on each award of Performance Shares.  In establishing
Performance Factors and the Performance Period the Committee will: (x) determine
the nature, length and starting date of any Performance Period; (y) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares.  Prior to settlement the
Committee shall determine the extent to which Performance Shares have been
earned.  Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Shares that are subject to different
Performance Periods and different performance goals and other criteria.
 
 


 
8

--------------------------------------------------------------------------------

 




 
10.3 Value, Earning and Timing of Performance Shares.  Each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant.  After the applicable Performance Period has ended, the holder of
Performance Shares will be entitled to receive a payout of the number of
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay earned Performance Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof.
 
10.4 Termination of Participant.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
 
11. PAYMENT FOR SHARE PURCHASES.
 
Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):
 
(a) by cancellation of indebtedness of the Company to the Participant;
 
(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;
 
(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;
 
(d) by consideration received by the Company pursuant to a broker-assisted
and/or same day sale (or other) cashless exercise program implemented by the
Company in connection with the Plan;
 
(e) by any combination of the foregoing; or
 
(f) by any other method of payment as is permitted by applicable law.
 
12. GRANTS TO OUTSIDE DIRECTORS.
 
12.1 Types of Awards.  Outside Directors are eligible to receive any type of
Award offered under this Plan except ISOs.  Awards pursuant to this Section 12
may be automatically made pursuant to policy adopted by the Committee, or made
from time to time as determined in the discretion of the Board.
 
12.2 Eligibility.  Awards pursuant to this Section 12 shall be granted only to
Outside Directors.  An Outside Director who is elected or re-elected as a member
of the Board will be eligible to receive an Award under this Section 12.
 
 


 
9

--------------------------------------------------------------------------------

 




 
12.3 Vesting, Exercisability and Settlement.  Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the
Committee.  With respect to the grant of Options and SARs to Outside Directors,
neither will be exercisable after the expiration of seven (7) years from the
date of grant and the exercise price granted shall not be less than the Fair
Market Value of the Shares at the time that such Option or SAR is granted.
 
13. WITHHOLDING TAXES.
 
13.1 Withholding Generally.  Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy applicable federal, state, local
and international withholding tax requirements prior to the delivery of Shares
pursuant to exercise or settlement of any Award.  Whenever payments in
satisfaction of Awards granted under this Plan are to be made in cash, such
payment will be net of an amount sufficient to satisfy applicable federal,
state, local and international withholding tax requirements.
 
13.2 Stock Withholding.  The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may require or permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
 
14. TRANSFERABILITY.  Unless determined otherwise by the Committee, an Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner, for consideration or otherwise, other than by will or by the laws of
descent or distribution.  If the Committee makes an Award transferable, such
Award will contain such additional terms and conditions as the Committee deems
appropriate.  All Awards shall be exercisable: (i) during the Participant’s
lifetime only by (A) the Participant, or (B) the Participant’s guardian or legal
representative; and (ii) after the Participant’s death, by the legal
representative of the Participant’s heirs or legatees.
 
15. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
 
15.1 Voting and Dividends.  No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant.  After Shares are issued to the Participant, the Participant will
be a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price, as the
case may be, pursuant to Section 15.2.
 
15.2 Restrictions on Shares.  At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of the Participant’s Termination Date and the date the
Participant purchases Shares under this Plan, for cash and/or cancellation of
purchase money indebtedness, at the Participant’s Purchase Price or Exercise
Price, as the case may be.
 
 


 
10

--------------------------------------------------------------------------------

 




 
16. CERTIFICATES.  All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.
 
17. ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates.  Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral.  In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve.  The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.
 
18. REPRICING; EXCHANGE AND BUYOUT OF AWARDS.  Except in connection with a (i)
Corporate Transaction or (ii) a stock dividend, recapitalization, stock split,
reverse stock split, subdivision,  combination, reclassification or similar
change in the capital structure of the Company without consideration, the terms
of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash or other Awards (including Options or SARs) with an exercise price that
is less than the exercise price of the original Option or SAR without prior
stockholder approval.
 
19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other
issuance.  Notwithstanding any other provision in this Plan, the Company will
have no obligation to issue or deliver certificates for Shares under this Plan
prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable.  The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any state securities laws, stock exchange or
automated quotation system, and the Company will have no liability for any
inability or failure to do so.
 
20. NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
21. CORPORATE TRANSACTIONS.
 
21.1 Assumption or Replacement of Awards by Successor.  In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants.  In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards).  The successor corporation may also issue,
in place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant.  In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
will expire on such transaction at such time and on such conditions as the Board
will determine; the Board (or, the Committee, if so designated by the Board)
may, in its sole discretion, accelerate the vesting of such Awards in connection
with a Corporate Transaction.  In addition, in the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, pursuant to a Corporate Transaction, the Committee
will notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the expiration of such
period.  Awards need not be treated similarly in a Corporate Transaction.
 
21.2 Assumption of Awards by the Company.  The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan.  Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant.  In the event the Company assumes an award granted by another company,
the terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code).
 
21.3 Outside Directors’ Awards.  Notwithstanding any provision to the contrary
herein, in the event of a Corporate Transaction, the vesting of all Awards
granted to Outside Directors shall accelerate and such Awards shall become
exercisable (as applicable) in full prior to the consummation of such event at
such times and on such conditions as the Committee determines.
 
22. ADOPTION AND STOCKHOLDER APPROVAL.  This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.
 
23. TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board.  This Plan and all
Awards granted hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware.
 
24. AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.
 
 


 
12

--------------------------------------------------------------------------------

 




 
25. NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.
 
26. INSIDER TRADING POLICY.  Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.
 
27. DEFINITIONS.  As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:
 
“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.
 
“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.
 
“Board” means the Board of Directors of the Company.
 
 “Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
 
“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.
 
“Company” means Silicon Image, Inc., or any successor corporation.
 
“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.
 
“Corporate Transaction” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then-outstanding voting securities; (ii) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation or (iv) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company).
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
“Director” means a member of the Board.
 
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided, however, that except with respect to Awards granted as
ISOs, the Committee in its discretion may determine whether a total and
permanent disability exists in accordance with non-discriminatory and uniform
standards adopted by the Committee from time to time, whether temporary or
permanent, partial or total, as determined by the Committee.
 
“Effective Date” means the date this Plan is approved by the Company’s
stockholders, the date of which shall be within twelve (12) months before or
after the date this Plan is adopted by the Board.
 
“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
“Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.
 
“Exchange Program” means a program pursuant to which outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).
 
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
 
(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable;
 
(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Board or the Committee deems reliable; or
 
(c)           if none of the foregoing is applicable, by the Board or the
Committee in good faith.
 
“GAAP” means generally accepted accounting principles.
 
“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.
 
“Option” means an award of an option to purchase Shares pursuant to Section 5 or
Section 12 of the Plan.
 
“Outside Director” means a Director who is not an Employee of the Company or any
Parent or Subsidiary.
 
 


 
14

--------------------------------------------------------------------------------

 




 
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
 
“Participant” means a person who holds an Award under this Plan.
 
 “Performance Factors” means the factors selected by the Committee, which may
include, but are not limited to the, the following measures (whether or not in
comparison to other peer companies) to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:
 
·  
Net revenue and/or net revenue growth;

 
·  
Earnings per share and/or earnings per share growth;

 
·  
Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;

 
·  
Operating income and/or operating income growth;

 
·  
Net income and/or net income growth;

 
·  
Total stockholder return and/or total stockholder return growth;

 
·  
Return on equity;

 
·  
Operating cash flow return on income;

 
·  
Adjusted operating cash flow return on income;

 
·  
Economic value added;

 
·  
Individual business objectives;

 
·  
Company specific operational metrics; and

 
·  
Any of the foregoing may be based on GAAP or NonGAAP standards.

 
“Performance Period” means the period of service determined by the Committee,
not to exceed five (5) years, during which years of service or performance is to
be measured for the Award.
 
“Performance Share” means an Award granted pursuant to Section 10 or Section 12
of the Plan.
 
“Plan” means this Silicon Image, Inc. 2008 Equity Incentive Plan.
 
“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.
 
 


 
15

--------------------------------------------------------------------------------

 




 
“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of the Plan, or issued pursuant to the early exercise of an Option.
 
“Restricted Stock Unit” means an Award granted pursuant to Section 9 or Section
12 of the Plan.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the United States Securities Act of 1933, as amended.
 
“Shares” means shares of the Company’s Common Stock and any successor security.
 
“Stock Appreciation Right” means an Award granted pursuant to Section 8 and
Section 12 of the Plan.
 
“Stock Bonus” means an Award granted pursuant to Section 7 or Section 12 of the
Plan.
 
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
 
“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company.  An employee will not
be deemed to have ceased to provide services in the case of (i) sick leave, (ii)
military leave, or (iii) any other leave of absence approved by the Committee;
provided, that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company and issued and promulgated to employees in writing.  In
the case of any employee on an approved leave of absence, the Committee may make
such provisions respecting suspension of vesting of the Award while on leave
from the employ of the Company or a Parent or Subsidiary of the Company as it
may deem appropriate, except that in no event may an Award be exercised after
the expiration of the term set forth in the applicable Award Agreement.  The
Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).
 
“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).
 
 


 
16

--------------------------------------------------------------------------------

 


 
SILICON IMAGE, INC.


2008 EQUITY INCENTIVE PLAN


STOCK OPTION AGREEMENT




This Stock Option Agreement (this "Agreement") is made and entered into as of
the Date of Grant set forth in the Notice of Grant of Stock Options (the
“Notice”) by and between Silicon Image, Inc., a Delaware corporation (the
"Company"), and the Optionee.  Capitalized terms not defined herein shall have
the meanings ascribed to them in the Company's 2008 Equity Incentive Plan (the
"Plan").


1.           Grant of Option.  The Company hereby grants to Optionee an option
(this "Option") to purchase up to the total number of shares of Common Stock of
the Company set forth in the Notice as Total Option Shares (collectively, the
"Shares") at the Exercise Price Per Share (the "Exercise Price") set forth in
the Notice, subject to the terms and conditions of this Agreement and the Plan.


2.           Vesting; Exercise Period.


2.1           Vesting of Shares.  This Option shall be exercisable as it vests,
unless otherwise indicated in the Notice.  Subject to the terms and conditions
of the Plan and this Agreement, this Option shall vest and become exercisable
pursuant to the vesting schedule specified in the Notice.   This Option shall
cease to vest upon Optionee’s Termination and Optionee shall in no event be
entitled under this Option to purchase a number of shares of the Company’s
Common Stock greater than the "Total Option Shares."


2.2           Vesting of Options.  Shares that are vested pursuant to the
schedule set forth in the Notice are "Vested Shares."  Shares that are not
vested pursuant to the schedule set forth in the Notice are "Unvested Shares."


2.3           Expiration.  This Option shall expire on the Expiration Date set
forth in the Notice and must be exercised, if at all, on or before the earlier
of the Expiration Date or the date on which this Option is terminated in
accordance with the provisions of Section 3 hereof.


3.           Termination.


3.1           Termination for Any Reason Except Death, Disability or Cause.  If
Optionee is Terminated for any reason except Optionee's Death, Disability or
Cause, then this Option, to the extent (and only to the extent) that it is
vested on the Termination Date, may be exercised by Optionee no later than three
(3) months after the Termination Date, but in no event later than the Expiration
Date.


3.2           Termination Because of Death or Disability.  If Optionee is
Terminated because of Death or Disability of Optionee (or the Optionee dies
within three (3) months after Termination other than for Disability or Cause),
then this Option, to the extent that it is vested on the Termination Date, may
be exercised by Optionee (or Optionee's legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date, but in no
event later than the Expiration Date.


3.3           Termination for Cause.  If Optionee is Terminated for Cause, this
Option will expire on the Optionee’s date of Termination.


3.4           No Obligation to Employ.  Nothing in the Plan or this Agreement
shall confer on Optionee any right to continue in the employ of, or other
relationship with, the Company or any Parent or Subsidiary of the Company, or
limit in any way the right of the Company or any Parent or Subsidiary of the
Company to terminate Optionee's employment or other relationship at any time,
with or without Cause.
 
 


 
1

--------------------------------------------------------------------------------

 
 




4.           Manner of Exercise.


4.1           Stock Option Exercise Agreement.  To exercise this Option,
Optionee (or in the case of exercise after Optionee's death, Optionee's legal
representative or authorized assignee) must deliver to the Company an executed
stock option exercise agreement in the form as Exhibit A, or in such other form
as may be approved by the Company from time to time (the "Exercise Agreement"),
which shall set forth, inter alia, Optionee's election to exercise this Option,
the number of shares being purchased, any restrictions imposed on the shares and
any representations, warranties and agreements regarding Optionee's investment
intent and access to information as may be required by the Company to comply
with applicable securities laws.  If someone other than Optionee exercises this
Option, then such person must submit documentation reasonably acceptable to the
Company that such person has the right to exercise this Option.


4.2           Limitations on Exercise.  This Option may not be exercised unless
such exercise is in compliance with all applicable federal and state securities
laws, as in effect on the date of exercise.  This Option may not be exercised
for less than 100 Shares, unless it is exercised as to all Shares then
exercisable.


4.3           Payment.  The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased.  Payment may be in
the form of cash (by check), or where permitted by law:


 
(a)
by cancellation of indebtedness of the Company to the Optionee;



 
(b)
by surrender of shares of the Company's Common Stock that either: (1) have been
owned by Optionee for more than six (6) months and have been paid for within the
meaning of SEC Rule 144 (and, if such shares were purchased from the Company by
use of a promissory note, such note has been fully paid with respect to such
shares); or (2) were obtained by Optionee in the open public market; and (3) are
clear of all liens, claims, encumbrances or security interests;



 
(c)
by waiver of compensation due or accrued to Optionee for services rendered;



 
(d)
provided that a public market for the Company's stock exists:  (1) through a
"same day sale" commitment from Optionee and a broker-dealer that is a member of
the National Association of Securities Dealers (an "NASD Dealer"), whereby
Optionee irrevocably elects to exercise this Option and to sell a portion of the
Shares so purchased to pay for the Exercise Price and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the exercise price
directly to the Company; or (2) through a "margin" commitment from Optionee and
an NASD Dealer, whereby Optionee irrevocably elects to exercise this Option and
to pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or



 
(f)
by any combination of the foregoing.



4.4           Tax Withholding.  Prior to the issuance of the Shares upon
exercise of this Option, Optionee must pay or provide for any applicable federal
or state withholding obligations.  If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld.  In such case, the Company
shall issue the net number of Shares to the Optionee by deducting the Shares
retained from the Shares issuable upon exercise.


4.5           Issuance of Shares.  Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Optionee, Optionee's
authorized assignee, or Optionee's legal representative, and shall deliver
certificates representing the Shares.


5.           Compliance with Laws and Regulations.  The exercise of this Option
and the issuance and transfer of Shares shall be subject to compliance by the
Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's Common Stock may be listed at the time of such issuance or
transfer.  Optionee understands that the Company is under no obligation to
register or qualify the Shares with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
6.           Nontransferability of Option.  This Option may not be transferred
in any manner other than under the terms and conditions of the Plan or by will
or by the laws of descent and distribution and may be exercised during the
lifetime of Optionee only by Optionee.  The terms of this Option shall be
binding upon the legal representative or authorized assignee of Optionee.


7.           Tax Consequences.  Set forth below is a brief summary as of the
date the Board adopted the Plan of some of the federal tax consequences of
exercise of this Option and disposition of the Shares.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE.  OPTIONEE SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.


7.1           Exercise of Nonqualified Stock Option.  To the extent this Option
does not qualify as an Incentive Stock Option, there may be a regular federal
income tax liability upon the exercise of this Option.  Optionee will be treated
as having received compensation (taxable at ordinary income tax rates) equal to
the excess, if any, of the fair market value of the Shares on the date of
exercise over the Exercise Price.  The Company may be required to withhold from
Optionee's compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation at the
time of exercise.


7.2           Disposition of Shares.  The following tax consequences may apply
upon disposition of the Shares.


a.           Nonqualified Stock Options.  If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of a Non-Qualified Stock Option, any gain realized on disposition of
the Shares will be treated as a long-term capital gain.


8.           Privileges of Stock Ownership.  Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.


9.           Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Compensation
Committee for review.  The resolution of such a dispute by the Committee shall
be final and binding on the Company and Optionee.


10.           Entire Agreement.  The Plan is incorporated herein by
reference.  This Agreement, the Notice, the Plan and the Exercise Agreement
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersede all prior understandings and
agreements with respect to such subject matter.


11.           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices.  Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated on the Notice or to such other
address as such party may designate in writing from time to time to the
Company.  All notices shall be deemed to have been given or delivered
upon:  personal delivery; three (3) days after deposit in the United States mail
by certified or registered mail (return receipt requested); one (1) business day
after deposit with any return receipt express courier (prepaid); or one (1)
business day after transmission by facsimile.


12.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee's legal representatives or authorized assignee.


13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflict of law.
 

 
 
3

--------------------------------------------------------------------------------

 


 
 
SILICON IMAGE, INC.


2008 EQUITY INCENTIVE PLAN


STOCK OPTION AGREEMENT
(For Non-U.S. Participants)




This Stock Option Agreement (this "Agreement") is made and entered into as of
the Date of Grant set forth in the Notice of Grant of Stock Options (the
“Notice”) by and between Silicon Image, Inc., a Delaware corporation (the
"Company"), and the Optionee.  Capitalized terms not defined herein shall have
the meanings ascribed to them in the Company's 2008 Equity Incentive Plan (the
"Plan").


1.           Grant of Option.  The Company hereby grants to Optionee an option
(this "Option") to purchase up to the total number of shares of Common Stock of
the Company set forth in the Notice as Total Option Shares (collectively, the
"Shares") at the Exercise Price Per Share (the "Exercise Price") set forth in
the Notice, subject to the terms and conditions of this Agreement and the Plan.


2.           Vesting; Exercise Period.


2.1           Vesting of Shares.  This Option shall be exercisable as it vests,
unless otherwise indicated in the Notice.  Subject to the terms and conditions
of the Plan and this Agreement, this Option shall vest and become exercisable
pursuant to the vesting schedule specified in the Notice.   This Option shall
cease to vest upon Optionee’s Termination and Optionee shall in no event be
entitled under this Option to purchase a number of shares of the Company’s
Common Stock greater than the "Total Option Shares."


2.2           Vesting of Options.  Shares that are vested pursuant to the
schedule set forth in the Notice are "Vested Shares."  Shares that are not
vested pursuant to the schedule set forth in the Notice are "Unvested Shares."


2.3           Expiration.  This Option shall expire on the Expiration Date set
forth in the Notice and must be exercised, if at all, on or before the earlier
of the Expiration Date or the date on which this Option is terminated in
accordance with the provisions of Section 3 hereof.


3.           Termination.


3.1           Termination for Any Reason Except Death, Disability or Cause.  If
Optionee is Terminated for any reason except Optionee's Death, Disability or
Cause, then this Option, to the extent (and only to the extent) that it is
vested on the Termination Date, may be exercised by Optionee no later than three
(3) months after the Termination Date, but in no event later than the Expiration
Date.


3.2           Termination Because of Death or Disability.  If Optionee is
Terminated because of Death or Disability of Optionee (or the Optionee dies
within three (3) months after Termination other than for Disability or Cause),
then this Option, to the extent that it is vested on the Termination Date, may
be exercised by Optionee (or Optionee's legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date, but in no
event later than the Expiration Date.


3.3           Termination for Cause.  If Optionee is Terminated for Cause, this
Option will expire on the Optionee’s date of Termination.


3.4           No Obligation to Employ.  Nothing in the Plan or this Agreement
shall confer on Optionee any right to continue in the employ of, or other
relationship with, the Company or any Parent or Subsidiary of the Company, or
limit in any way the right of the Company or any Parent or Subsidiary of the
Company to terminate Optionee's employment or other relationship at any time,
with or without Cause.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 


4.           Certain Conditions of the Option.


4.1           Privileges of Stock Ownership.  Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.


4.2           Compliance with Laws and Regulations.  Optionee agrees that the
exercise of this Option and the issuance, transfer, assignment, sale, or other
dealings of the Shares shall be subject to compliance by the Company and
Optionee with all applicable requirements of: (i) federal and state securities
law, (ii) the laws, rules and regulations of the country of which Optionee is a
resident (“Local Law”), and (iii) with all applicable requirements of any stock
exchange on which the Company's Common Stock may be listed at the time of such
issuance or transfer.  Furthermore, Optionee agrees that the Optionee will not
acquire shares of Common Stock pursuant to the Option except in compliance with
all aforementioned laws and requirements. Furthermore, Optionee understands that
the Company is under no obligation to register or qualify the Shares with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.


4.3           Employment Conditions.  In accepting the Option, the Optionee
acknowledges that:


 
(a)
Any notice period mandated under Local Law shall not be treated as service for
the purpose of determining the vesting of the Option; and the Optionee’s right
to receive shares in settlement of the Option after Termination of service, if
any, will be measured by the Termination Date of the Optionee’s active service
and will not be extended by any notice period mandated under Local Law.  Subject
to the foregoing and the provisions of the Plan, the Company, in its sole
discretion, shall determine whether the Optionee’s service has Terminated and
the effective Termination Date.



 
(b)
The vesting of the Option shall cease upon, and no Shares shall become Vested
Shares following, the Optionee’s Termination of service for any reason except as
may be explicitly provided by the Plan or this Agreement.



 
(c)
The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.



 
(d)
The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past.



 
(e)
All decisions with respect to future Option grants, if any, will be at the sole
discretion of the Company.



 
(f)
The Optionee is voluntarily participating in the Plan.



 
(g)
The Option is an extraordinary item that does not constitute compensation of any
kind for service of any kind rendered to the Company (or any Parent or
Subsidiary), and which is outside the scope of the Optionee’s employment
contract, if any.



 
(h)
The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.



 
(i)
In the event that the Optionee is not an employee of the Company, the Option
grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore the Option grant will not be interpreted to
form an employment contract with any Parent or Subsidiary.



 
(j)
The future value of the underlying Shares is unknown and cannot be predicted
with certainty.  If the Optionee obtains shares upon settlement of the Option,
the value of those shares may increase or decrease.



 
(k)
No claim or entitlement to compensation or damages arises from Termination of
the Option or diminution in value of the Option or shares acquired upon
settlement of the Option resulting from Termination of the Optionee’s service
(for any reason whether or not in breach of Local Law) and the Optionee
irrevocably releases the Company and each Parent and Subsidiary from any such
claim that may arise.  If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by signing this
Agreement, the Optionee shall be deemed irrevocably to have waived the
Optionee’s entitlement to pursue such a claim.

 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
5.           Manner of Exercise.


5.1           Stock Option Exercise Agreement.  To exercise this Option,
Optionee (or in the case of exercise after Optionee's death, Optionee's legal
representative or authorized assignee) must deliver to the Company an executed
stock option exercise agreement in the form attached hereto as Exhibit A, or in
such other form as may be approved by the Company from time to time (the
"Exercise Agreement"), which shall set forth, inter alia, Optionee's election to
exercise this Option, the number of shares being purchased, any restrictions
imposed on the shares and any representations, warranties and agreements
regarding Optionee's investment intent and access to information as may be
required by the Company to comply with applicable securities laws.  If someone
other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.


5.2           Limitations on Exercise.  This Option may not be exercised unless
such exercise is in compliance with all applicable federal and state securities
laws, and Local Law, as in effect on the date of exercise.  This Option may not
be exercised for less than 100 Shares, unless it is exercised as to all Shares
then exercisable.


5.3           Payment.  The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased.  Payment may be in
the form of cash (by check), or where permitted by law:


 
(a)
by cancellation of indebtedness of the Company to the Optionee;



 
(b)
by surrender of shares of the Company's Common Stock that either: (1) have been
owned by Optionee for more than six (6) months and have been paid for within the
meaning of SEC Rule 144 (and, if such shares were purchased from the Company by
use of a promissory note, such note has been fully paid with respect to such
shares); or (2) were obtained by Optionee in the open public market; and (3) are
clear of all liens, claims, encumbrances or security interests;



 
(c)
by waiver of compensation due or accrued to Optionee for services rendered;



 
(d)
provided that a public market for the Company's stock exists:  (1) through a
"same day sale" commitment from Optionee and a broker-dealer that is a member of
the National Association of Securities Dealers (an "NASD Dealer"), whereby
Optionee irrevocably elects to exercise this Option and to sell a portion of the
Shares so purchased to pay for the Exercise Price and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the exercise price
directly to the Company; or (2) through a "margin" commitment from Optionee and
an NASD Dealer, whereby Optionee irrevocably elects to exercise this Option and
to pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or



 
(e)
by any combination of the foregoing.



5.4           Issuance of Shares.  Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Optionee, Optionee's
authorized assignee, or Optionee's legal representative, and shall deliver
certificates representing the Shares.


6.           Nontransferability of Option.  This Option may not be transferred
in any manner other than under the terms and conditions of the Plan or by will
or by the laws of descent and distribution and may be exercised during the
lifetime of Optionee only by Optionee.  The terms of this Option shall be
binding upon the legal representative or authorized assignee of Optionee.


7.           Tax Withholding.


7.1           In General.  Regardless of any action taken by the Company or of a
Parent or Subsidiary of the Company with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related
withholding obligations (the “Tax Obligations”), the Optionee acknowledges that
the ultimate liability for all Tax Obligations legally due by the Optionee is
and remains the Optionee’s responsibility and that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Option, including the grant, vesting or
settlement of the Option, the subsequent sale of shares acquired pursuant to
such settlement, or the receipt of any dividends and (b) does not commit to
structure the terms of the grant or any other aspect of the Option to reduce or
eliminate the Optionee’s liability for Tax Obligations.  The Optionee shall pay
or make adequate arrangements satisfactory to the Company to satisfy all Tax
Obligations of the Company at the time such Tax Obligations arise.  In this
regard, the Optionee hereby authorizes withholding of all applicable Tax
Obligations from payroll and any other amounts payable to the Optionee, and
otherwise agrees to make adequate provision for withholding of all applicable
Tax Obligations, if any, by the Company or of a Parent or Subsidiary of the
Company which arise in connection with the Option.  Alternatively, or in
addition, if permissible under applicable law, including Local Law, the Company
may require the Optionee to satisfy the Tax Obligations through either or both
of the methods described in Sections 7.2 and 7.3 below.  The Company shall have
no obligation to process the settlement of the Option or to deliver shares of
Common Stock until the Tax Obligations as described in this Section have been
satisfied by the Optionee.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
7.2           Assignment of Sale Proceeds.  Subject to compliance with
applicable law, including Local Law, and the Company’s Insider Trading Policy,
the Company may, in its discretion, require the Optionee to satisfy all or any
portion of the Tax Obligations in accordance with procedures established by the
Company providing for delivery by the Optionee to the Company or a broker
approved by the Company of properly executed instructions, in a form approved by
the Company, providing for the assignment to the Company of the proceeds of a
sale with respect to some or all of the Shares being acquired upon exercise of
the Option.


7.3           Withholding in Shares.  The Company may, in its discretion,
require the Optionee to satisfy all or any portion of the Tax Obligations by
deducting from the shares of Common Stock otherwise deliverable to the Optionee
in settlement of the Option a number of whole shares having a Fair Market Value,
as determined by the Company as of the date on which the Tax Obligations arise,
not in excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates.




8.           Data Privacy Consent


8.1           The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the
Optionee’s  personal data as described in this document by and among the Company
and each Parent and Subsidiary for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.


8.2           The Optionee understands that the Company (or any Parent or
Subsidiary) holds certain personal information about the Optionee, including,
but not limited to, the Optionee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Options or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).  The Optionee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Optionee’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Optionee’s
country.  The Optionee understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Optionee’s local human resources representative.  The Optionee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Optionee
may elect to deposit any shares acquired upon settlement of the Option.  The
Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage the Optionee’s participation in the Plan.  The
Optionee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Optionee’s local human resources
representative.  The Optionee understands, however, that refusing or withdrawing
the Optionee’s consent may affect the Optionee’s ability to participate in the
Plan.  For more information on the consequences of the Optionee’s refusal to
consent or withdrawal of consent, the Optionee understands that he or she may
contact the Optionee’s local human resources representative.


9.           Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Compensation
Committee for review.  The resolution of such a dispute by the Committee shall
be final and binding on the Company and Optionee.


10.           Entire Agreement.  The Plan is incorporated herein by
reference.  This Agreement, the Notice, the Plan and the Exercise Agreement
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersede all prior understandings and
agreements with respect to such subject matter.


11.           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices.  Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated on the Notice or to such other
address as such party may designate in writing from time to time to the
Company.  All notices shall be deemed to have been given or delivered
upon:  personal delivery; three (3) days after deposit in the United States mail
by certified or registered mail (return receipt requested); one (1) business day
after deposit with any return receipt express courier (prepaid); or one (1)
business day after transmission by facsimile.


12.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee's legal representatives or authorized assignee.


13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflict of law.
 
 


 
4

--------------------------------------------------------------------------------

 


 
 
No. «Number»


SILICON IMAGE, INC.


2008 EQUITY INCENTIVE PLAN


STOCK OPTION AGREEMENT
(For Non-Employee Directors)




This Stock Option Agreement (this "Agreement") is made and entered into as of
the Date of Grant set forth below (the "Date of Grant") by and between Silicon
Image, Inc., a Delaware corporation (the "Company"), and the Optionee named
below ("Optionee").  Capitalized terms not defined herein shall have the
meanings ascribed to them in the Company's 2008 Equity Incentive Plan (the
"Plan").


Optionee:                                                          «Name»
Total Option Shares:                                          «Shares»
Exercise Price Per Share:                                «Price»
Date of Grant:                                                      «Date»
First Vest Date:                                                   «M_1st_vest»
Expiration Date:
Option will expire immediately on termination for cause, 3 months following
termination for any other reason except death or disability, but in no event
later than «Expire». (refer to Section 3 of this Stock Option Agreement)

Type of Stock Option:                                         Nonqualified Stock
Option                    




1.           Grant of Option.  The Company hereby grants to Optionee an option
(this "Option") to purchase up to the total number of shares of Common Stock of
the Company set forth above as Total Option Shares (collectively, the "Shares")
at the Exercise Price Per Share set forth above (the "Exercise Price"), subject
to all of the terms and conditions of this Agreement and the Plan.


2.           Vesting; Exercise Period.


2.1           Vesting of Shares.  Subject to the terms and conditions of the
Plan and this Agreement, this Option shall become vested and exercisable with
respect to one twenty-fourth (1/24) of the Shares each month following the date
of grant until fully vested; provided, however, this Option shall become fully
vested immediately prior to the consummation of a Corporate Transaction (as
provided in Section 21.3 of the Plan).


2.2           Expiration.  This Option shall expire on the Expiration Date set
forth above and must be exercised, if at all, on or before the earlier of the
Expiration Date or the date on which this Option is earlier terminated in
accordance with the provisions of Section 3 hereof.


3.           Termination.  Except as provided below in this Section, this Option
shall terminate and may not be exercised if Optionee ceases to be a member of
the Board of Directors of the Company ("Board Member").  The date on which
Optionee ceases to be a Board Member shall be referred to as the
"Termination Date."


3.1           Termination for Any Reason Except Death, Disability or Cause.  If
Optionee ceases to be a Board Member for any reason except death, Disability or
Cause, then this Option may be exercised by Optionee no later than three (3)
months after the Termination Date, but in any event no later than the Expiration
Date.


3.2           Termination Because of Death or Disability.  If Optionee ceases to
be a Board Member due to Optionee's death or Disability (or dies within 3 months
after Termination other than for Cause or because of Disability), then this
Option may be exercised by Optionee (or Optionee's legal representative or
authorized assignee) no later than twelve (12) months after the Termination
Date, but in any event no later than the Expiration Date.


3.3           Termination for Cause.  If Optionee is Terminated for Cause, this
Option will expire on the Optionee's date of termination.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
4.           Manner of Exercise.


4.1           Stock Option Exercise Agreement.  To exercise this Option,
Optionee (or in the case of exercise after Optionee's death, Optionee's
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company an executed stock option exercise agreement in the form attached
hereto as Exhibit A, or in such other form as may be approved by the Company
from time to time (the "Exercise Agreement"), which shall set forth, inter alia,
Optionee's election to exercise this Option, the number of shares being
purchased, any restrictions imposed on the Shares and any representations,
warranties and agreements regarding Optionee's investment intent and access to
information as may be required by the Company to comply with applicable
securities laws.  If someone other than Optionee exercises this Option, then
such person must submit documentation, reasonably acceptable to the Company,
establishing that such person has the right to exercise this Option.


4.2           Limitations on Exercise.  This Option may not be exercised unless
such exercise is in compliance with all applicable federal and state securities
laws, as they are in effect on the date of exercise.  This Option may not be
exercised as to fewer than 100 Shares unless it is exercised as to all Shares as
to which this Option is then exercisable.


4.3           Payment.  The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased in cash (by check),
or where permitted by law:


 
(a)
by cancellation of indebtedness of the Company to the Optionee;



 
(b)
by surrender of shares of the Company's Common Stock that  are clear of all
liens, claims, encumbrances or security interests and either: (1) have been paid
for within the meaning of SEC Rule 144 (and, if such shares were purchased from
the Company by use of a promissory note, such note has been fully paid with
respect to such shares); or (2) were obtained by Optionee in the open public
market;



 
(c)
by waiver of compensation due or accrued to Optionee for services rendered;



 
(d)
provided that a public market for the Company's stock exists:  (1) through a
"same day sale" commitment from Optionee and a Company-designated broker-dealer
(a " Dealer") whereby Optionee irrevocably elects to exercise this Option and to
sell a portion of the Shares so purchased to pay for the Exercise Price and
whereby the Dealer irrevocably commits upon receipt of such Shares to forward
the exercise price directly to the Company; or (2) through a "margin" commitment
from Optionee and a Dealer whereby Optionee irrevocably elects to exercise this
Option and to pledge the Shares so purchased to the Dealer in a margin account
as security for a loan from the Dealer in the amount of the Exercise Price, and
whereby the Dealer irrevocably commits upon receipt of such Shares to forward
the Exercise Price directly to the Company;



 
(f)
by any combination of the foregoing.



4.4           Tax Withholding.  Prior to the issuance of the Shares upon
exercise of this Option, Optionee must pay or provide for any applicable federal
or state withholding obligations of the Company.  If the Committee permits,
Optionee may provide for payment of withholding taxes upon exercise of this
Option by requesting that the Company retain Shares with a Fair Market Value
equal to the minimum amount of taxes required to be withheld.  In such case, the
Company shall issue the net number of Shares to the Optionee by deducting the
Shares retained from the Shares issuable upon exercise.


4.5           Issuance of Shares.  Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Optionee, Optionee's
authorized assignee, or Optionee's legal representative, and shall deliver
certificates representing the Shares with the appropriate legends affixed
thereto.


5.           Compliance with Laws and Regulations.  The exercise of this Option
and the issuance and transfer of Shares shall be subject to compliance by the
Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's Common Stock may be listed at the time of such issuance or
transfer.  Optionee understands that the Company is under no obligation to
register or qualify the Shares with the SEC, any state securities commission or
any stock exchange to effect such compliance.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
6.           Nontransferability of Option.  This Option may not be transferred
in any manner other than under the terms and conditions of the Plan or by will
or by the laws of descent and distribution and may be exercised during the
lifetime of Optionee only by Optionee.  The terms of this Option shall be
binding upon the executors, administrators, successors and assigns of Optionee.


7.           Tax Consequences.  Set forth below is a brief summary as of the
date the Board adopted the Plan of some of the federal tax consequences of
exercise of this Option and disposition of the Shares.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE.  OPTIONEE SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.


7.1           Exercise of Nonqualified Stock Option.  There may be a regular
federal income tax liability upon the exercise of this Option.  Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the Shares on
the date of exercise over the Exercise Price.  The Company may be required to
withhold from Optionee's compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.


7.2           Disposition of Shares.  If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain.


8.           Privileges of Stock Ownership.  Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.


9.           Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Committee for
review.  The resolution of such a dispute by the Committee shall be final and
binding on the Company and Optionee.


10.           Entire Agreement.  The Plan is incorporated herein by
reference.  This Agreement and the Plan and the Exercise Agreement constitute
the entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter.


11.           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices.  Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated above or to such other address as
such party may designate in writing from time to time to the Company.  All
notices shall be deemed to have been given or delivered upon:  personal
delivery; three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.


12.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee's heirs, executors, administrators, legal representatives,
successors and assigns.


13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflict of law.


14.           Acceptance.  Optionee hereby acknowledges receipt of a copy of the
Plan and this Agreement.  Optionee has read and understands the terms and
provisions thereof, and accepts this Option subject to all the terms and
conditions of the Plan and this Agreement.  Optionee acknowledges that there may
be adverse tax consequences upon exercise of this Option or disposition of the
Shares and that the Company has advised Optionee to consult a tax advisor prior
to such exercise or disposition.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Optionee has executed this
Agreement in duplicate as of the Date of Grant.


 

 
SILICON IMAGE, INC.
   
OPTIONEE
                                       
Noland Granberry
   
«Name»
   
Chief Financial Officer
       

 
 
 
 
 

--------------------------------------------------------------------------------

 

 

                               
Silicon Image, Inc.
 
Notice of Grant of Stock Options
   
1140 East Arques Ave.
         
Sunnyvale, CA 94085
                         

 
Optionee
     
Option Number:
«OPTION_NUMBER»
«FIRST_NAME» «LAST_NAME»
     
Plan:2008
       
ID:
«EMPLOYEE_IDENTIFIER»
                       

You have been granted an option to buy Silicon Image, Inc. (the “Company”)
Common Stock.  The pertinent details of your stock option grant are outlined
below:
 

 
Date of Grant:
 
«OPTION_DATE»
 
Total Option Shares:
 
«TOTAL_SHARES_GRANTED»
 
Exercise Price Per Share:
 
«OPTION_PRICE»
 
First Vest Date:
 
«VEST_DATE_PERIOD1»
 
Expiration Date:
 
Option will expire immediately on termination for cause, 3 months following
termination for any reason except death or disability, but in no event later
than «EXPIRE_DATE_PERIOD1».
     
(refer to Section 3 of the Stock Option Agreement)
         
Type of Stock Option:
 
Nonqualified Stock Option

 
Vesting and Exercise Period:
Provided that you have continuously provided services to the Company, or any
Parent or Subsidiary (as those terms are defined in the Silicon Image, Inc. 2008
Equity Incentive Plan), this Option shall vest and become exercisable as
follows:  25% of the shares shall vest on the First Vest Date; thereafter, this
option shall become exercisable as to an additional 2.0833% of the shares on
each monthly anniversary of the First Vest Date.


Acceptance:
Optionee hereby acknowledges receipt of a copy of the Silicon Image, Inc. 2008
Equity Incentive Plan (the “Plan”), Plan Prospectus and the Stock Option
Agreement (the “Agreement”).  Please refer to the Plan and Plan Prospectus on
our intranet website under the Finance Department/Stock Information tab.  The
Agreement is the contract that fixes the terms of your option, including the
purchase price and period over which your option can be exercised
(purchased).  Optionee has read and understands the terms and provisions
thereof, and accepts this Option subject to all terms and conditions of the Plan
and the Agreement.  Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Shares, and that
the Company has advised Optionee to consult a tax advisor prior to such exercise
or disposition.


Please accept this Notice of Grant of Stock Options.  You are not obligated to
purchase these shares; Silicon Image requires that the acceptance of this
document be on file prior to purchase of the shares.
 
 

 
/s/ Camillo Martino
     
Silicon Image, Inc.
     
Camillo Martino, Chief Executive Officer
   

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
SILICON IMAGE, INC.
RESTRICTED STOCK UNITS AGREEMENT
(For U.S. Participants)


Silicon Image, Inc. has granted to the Participant named in the Notice of Grant
of Restricted Stock Units (the “Notice”) to which this Restricted Stock Units
Agreement (the “Award Agreement”) is attached an award consisting of Restricted
Stock Units (the “Award” or “RSUs”) subject to the terms and conditions set
forth in the Notice and this Award Agreement.  The Award has been granted
pursuant to the Silicon Image, Inc. 2008 Equity Incentive Plan (the “Plan”), as
amended to the Grant Date, the provisions of which are incorporated herein by
reference.  By signing the Notice, the Participant: (a) acknowledges receipt of
and represents that the Participant has read and is familiar with the Notice,
this Award Agreement, the Plan and a prospectus for the Plan (the “Plan
Prospectus”) in the form most recently prepared in connection with the
registration with the Securities and Exchange Commission of Shares issuable
pursuant to the Plan, (b) accepts the Award subject to all of the terms and
conditions of the Notice, this Award Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Compensation Committee (the “Committee”) or by the Company’s Board of Directors
(the “Board”) acting as the Committee (upon any questions arising under the
Notice, this Award Agreement or the Plan.
 
1. Definitions and Construction.
 
1.1 Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.
 
1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Award Agreement.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
2. Administration.
 
All questions of interpretation concerning the Notice, this Award Agreement and
the Plan shall be determined by the Committee or by the Board acting as the
Committee.  All determinations by the Committee or the Board shall be final and
binding upon all persons having an interest in the Award.  Any officer of the
Company shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided that such officer has
apparent authority with respect to such matter, right, obligation, or election.
 
3. The Award.
 
3.1 Grant of RSUs.  On the Grant Date, the Participant shall acquire, subject to
the provisions of this Award Agreement, the Number of RSUs set forth in the
Notice, subject to adjustment as provided in section 2.5 of the Plan.  Each RSU
represents a right to receive on a date determined in accordance with the Notice
and this Award Agreement one (1) Share.
 
3.2 No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the RSUs or Shares issued upon settlement of the RSUs, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to the Company (or any Parent or Subsidiary) or for its
benefit.  Notwithstanding the foregoing, if required by applicable corporate
law, the Participant shall furnish consideration in the form of cash or past
services rendered to the Company (or any Parent or Subsidiary) or for its
benefit having a value not less than the par value of the Shares issued upon
settlement of the RSUs.  The Participant may also be subject to, where
applicable, the methods of payment required by the Plan.
 
4. Vesting of RSUs.
 
Except as otherwise provided by this section, the RSUs shall vest and become
Vested RSUs as provided in the Notice.  In the event that a Vesting Date as
provided in the Notice (an “Original Vesting Date”) would occur on a date on
which a sale by the Participant of the Shares to be issued in settlement of the
RSUs becoming Vested RSUs on such Original Vesting Date would violate the
Company’s written policy pertaining to the purchase, sale, transfer or other
disposition of the Company’s equity securities by directors, officers, employees
or other service providers who may possess material, nonpublic information
regarding the Company or its securities (the “Insider Trading Policy”), such
Vesting Date, in the discretion of the Company, may be deferred until the first
to occur of (a) the next business day on which a sale by the Participant of such
Shares would not violate the Insider Trading Policy or (b) the later of (i) the
last day of the calendar year in which the Original Vesting Date occurred or
(ii) the last day of the Company’s taxable year in which the Original Vesting
Date occurred.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
5. Company Reacquisition Right.
 
In the event that the Participant’s service Terminates for any reason or no
reason, with or without Cause, the Participant shall forfeit and the Company
shall automatically reacquire all RSUs which are not, as of the time of such
Termination, Vested RSUs, and the Participant shall not be entitled to any
payment therefor.
 
6. Settlement of the Award.
 
6.1 Issuance of Shares.  Subject to the provisions of section 6.3 below, the
Company shall issue to the Participant on the Vesting Date with respect to each
Vested RSU to be settled on such date one (1) Share.  Shares issued in
settlement of Vested RSUs shall not be subject to any restriction on transfer
other than any such restriction as may be required pursuant to section 6.3,
section 7 or the Company’s Insider Trading Policy.
 
6.2 Beneficial Ownership of Shares; Certificate Registration.   The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a broker selected by the Company and with which
the Participant has an account relationship any or all Shares acquired by the
Participant pursuant to the settlement of the Vested RSUs.  Except as provided
by the preceding sentence, a certificate for the Shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
 
6.3 Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of Shares upon settlement of the Vested RSUs shall be subject
to compliance with all applicable requirements of federal, state law or foreign
law with respect to such securities.  No Shares may be issued hereunder if the
issuance of such Shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Shares may then be
listed.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance of any Shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
Shares as to which such requisite authority shall not have been obtained.  As a
condition to the settlement of the Vested RSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
 
6.4 Fractional Shares.  The Company shall not be required to issue fractional
Shares upon the settlement of the Award.
 
7. Tax Withholding.
 
7.1 In General.  At the time the Notice is executed, or at any time thereafter
as requested by the Company, the Participant hereby authorizes withholding from
payroll and any other amounts payable to the Participant, and otherwise agrees
to make adequate provision for, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company, if any, which
arise in connection with the Award or the issuance of Shares in settlement
thereof.  Alternatively, or in addition, if permissible under applicable law,
the Company may require the Participant to satisfy such tax withholding
obligations through either or both of the methods described in sections 7.2 and
7.3 below.  The Company shall have no obligation to process the settlement of
the Award or to deliver Shares until the tax withholding obligations as
described in this section have been satisfied by the Participant.
 
7.2 Assignment of Sale Proceeds.  Subject to compliance with applicable law and
the Company’s Insider Trading Policy, the Company may, in its discretion,
require the Participant to satisfy all or any portion of the tax withholding
obligations in accordance with procedures established by the Company providing
for delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the Shares being acquired upon settlement of Vested
RSUs.
 
7.3 Withholding in Shares.  The Company may, in its discretion, require the
Participant to satisfy all or any portion of the tax withholding obligations by
deducting from the Shares otherwise deliverable to the Participant in settlement
of the Vested RSUs a number of whole Shares having a Fair Market Value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
 
8. Compliance with Laws and Regulations
 
The vesting of the Award and the issuance and transfer of the Shares shall be
subject to compliance by the Company and Participant with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange or market system on which the Company's
common stock may be listed at the time of such issuance or transfer.  The
Participant understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange or market system to effect such compliance.

9. Rights as a Stockholder or Employee.
 
The Participant shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of such Shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date such Shares are issued, except as provided in section
2.5 of the Plan.  If the Participant is an employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between the Company or a Parent or Subsidiary and the
Participant, the Participant’s employment is “at will” and is for no specified
term.  Nothing in this Award Agreement shall confer upon the Participant any
right to continue in service or interfere in any way with any right of the
Company or any Parent or Subsidiary to Terminate the Participant’s service at
any time.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
10. Legends.
 
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement.  The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this section.
 
11. Miscellaneous Provisions.
 
11.1 Termination or Amendment.  The Board may terminate or amend the Plan or
this Award Agreement at any time; provided, however, that except as provided in
section 21 of the Plan in connection with a corporate transaction, no such
termination or amendment may adversely affect the Participant’s rights under
this Award Agreement without the consent of the Participant unless such
termination or amendment is necessary to comply with applicable law or
government regulation.  No amendment or addition to this Award Agreement shall
be effective unless in writing.
 
11.2 Nontransferability of the Award.  Prior the issuance of Shares on the
applicable Vesting Date, neither this Award nor any RSUs subject to the Award
shall be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution.  All rights with respect to the Award shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s guardian or legal representative.
 
11.3 Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Award Agreement.
 
11.4 Binding Effect.  This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
 
11.5 Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Award Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company or a Parent or Subsidiary, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Notice or at such other address as such
party may designate in writing from time to time to the other party.
 
(a) Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Notice, this Award Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically.  In
addition, the Participant may deliver electronically the Notice to the Company
or to such third party involved in administering the Plan as the Company may
designate from time to time.  Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.
 
(b) Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read section 11.5(a) of this Award Agreement and consents to the
electronic delivery of the Plan documents and Notice, as described in
section 11.5(a).  The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in section 11.5(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in section 11.5(a).
 
11.6 Integrated Agreement.  The Plan is incorporated herein by reference.  The
Notice, this Award Agreement and the Plan shall constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties between
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or therein.  To the extent
contemplated herein or therein, the provisions of the Notice and the Award
Agreement shall survive any settlement of the Award and shall remain in full
force and effect.
 
11.7 Applicable Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within the State of California.
 
11.8 Interpretation. Any dispute regarding the interpretation of this Award
Agreement shall be submitted by Participant or the Company to the Compensation
Committee for review.  The resolution of such a dispute by the Committee shall
be final and binding on the Company and Participant.
 
11.9 Counterparts.  The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
 


 
3

--------------------------------------------------------------------------------

 


 
 
SILICON IMAGE, INC.
RESTRICTED STOCK UNITS AGREEMENT
(For Non-U.S. Participants)


Silicon Image, Inc. has granted to the Participant named in the Notice of Grant
of Restricted Stock Units (the “Notice”) to which this Restricted Stock Units
Agreement (the “Award Agreement”) is attached an award consisting of Restricted
Stock Units (the “Award” or “RSUs”) subject to the terms and conditions set
forth in the Notice and this Award Agreement.  The Award has been granted
pursuant to the Silicon Image, Inc. 2008 Equity Incentive Plan (the “Plan”), as
amended to the Grant Date, the provisions of which are incorporated herein by
reference.  By signing the Notice, the Participant: (a) acknowledges receipt of
and represents that the Participant has read and is familiar with the Notice,
this Award Agreement, the Plan and a prospectus for the Plan (the “Plan
Prospectus”) in the form most recently prepared in connection with the
registration with the Securities and Exchange Commission of Shares issuable
pursuant to the Plan, (b) accepts the Award subject to all of the terms and
conditions of the Notice, this Award Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Compensation Committee (the “Committee”) or by the Company’s Board of Directors
(the “Board”) acting as the Committee (upon any questions arising under the
Notice, this Award Agreement or the Plan.
 
1. Definitions and Construction.
 
1.1 Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.
 
1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Award Agreement.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
2. Certain Conditions of the Award.
 
2.1 Compliance with Local Law.  The Participant agrees that the Participant will
not acquire Shares pursuant to the Award or transfer, assign, sell or otherwise
deal with such Shares except in compliance with Local Law.  Local Law refers to
the laws, rules and regulations of the country of which the Participant is a
resident.
 
2.2 Employment Conditions.  In accepting the Award, the Participant acknowledges
that:
 
(a) Any notice period mandated under Local Law shall not be treated as service
for the purpose of determining the vesting of the Award; and the Participant’s
right to receive Shares in settlement of the Award after Termination of service,
if any, will be measured by the date of Termination of the Participant’s active
service and will not be extended by any notice period mandated under Local
Law.  Subject to the foregoing and the provisions of the Plan, the Company, in
its sole discretion, shall determine whether the Participant’s service has
Terminated and the effective date of such Termination.
 
(b) The vesting of the Award shall cease upon, and no RSUs shall become Vested
Shares following, the Participant’s Termination of service for any reason except
as may be explicitly provided by the Plan or this Award Agreement.
 
(c) The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement.
 
(d) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.
 
(e) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.
 
(f) The Participant’s participation in the Plan shall not create a right to
further service with the Company (or any Parent or Subsidiary) and shall not
interfere with the ability of the Company (or any Parent or Subsidiary) to
Terminate the Participant’s service at any time, with or without Cause.
 
(g) The Participant is voluntarily participating in the Plan.
 
(h) The Award is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Parent or
Subsidiary), and which is outside the scope of the Participant’s employment
contract, if any.
 
(i) The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.
 
(j) In the event that the Participant is not an employee of the Company, the
Award will not be interpreted to form an employment contract or relationship
with the Company; and furthermore the Award will not be interpreted to form an
employment contract with any Parent or Subsidiary.
 
(k) The future value of the underlying Shares is unknown and cannot be predicted
with certainty.  If the Participant obtains Shares upon settlement of the Award,
the value of those Shares may increase or decrease.
 
(l) No claim or entitlement to compensation or damages arises from termination
of the Award or diminution in value of the Award or Shares acquired upon
settlement of the Award resulting from Termination of the Participant’s service
(for any reason whether or not in breach of Local Law) and the Participant
irrevocably releases the Company and each Parent and Subsidiary from any such
claim that may arise.  If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by signing the
Notice and accepting this Award Agreement, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such a claim.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
2.3 Data Privacy Consent.
 
(a) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among the Company and each
Parent and Subsidiary for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan.
 
(b) The Participant understands that the Company (or any Parent or Subsidiary)
holds certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Awards or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).  The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Participant’s country.  The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative.  The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired upon settlement of the Award.  The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan.  The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative.  The
Participant understands, however, that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Plan.  For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Participant’s local human resources representative.
 
3. Administration.
 
All questions of interpretation concerning the Notice, this Award Agreement and
the Plan shall be determined by the Committee or by the Board acting as the
Committee.  All determinations by the Committee or the Board shall be final and
binding upon all persons having an interest in the Award.  Any officer of the
Company shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided that such officer has
apparent authority with respect to such matter, right, obligation, or election.
 
4. The Award.
 
4.1 Grant of RSUs.  On the Grant Date, the Participant shall acquire, subject to
the provisions of this Award Agreement, the Number of RSUs set forth in the
Notice, subject to adjustment as provided in section 2.2 of the Plan.  Each RSU
represents a right to receive on a date determined in accordance with the Notice
and this Award Agreement one (1) Share.
 
4.2 No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the RSUs or Shares issued upon settlement of the RSUs, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to the Company (or any Parent or Subsidiary) or for its
benefit.  Notwithstanding the foregoing, if required by applicable corporate
law, the Participant shall furnish consideration in the form of cash or past
services rendered to the Company (or any Parent or Subsidiary) or for its
benefit having a value not less than the par value of the Shares issued upon
settlement of the RSUs.  The Participant may also be subject to, where
applicable, the methods of payment required by the Plan.
 
5. Vesting of RSUs.
 
Except as otherwise provided by this section, the RSUs shall vest and become
Vested RSUs as provided in the Notice.  In the event that a Vesting Date as
provided in the Notice (an “Original Vesting Date”) would occur on a date on
which a sale by the Participant of the Shares to be issued in settlement of the
RSUs becoming Vested RSUs on such Original Vesting Date would violate the
Company’s written policy pertaining to the purchase, sale, transfer or other
disposition of the Company’s equity securities by directors, officers, employees
or other service providers who may possess material, nonpublic information
regarding the Company or its securities (the “Insider Trading Policy”), such
Vesting Date, in the discretion of the Company, may be deferred until the first
to occur of (a) the next business day on which a sale by the Participant of such
Shares would not violate the Insider Trading Policy or (b) the later of (i) the
last day of the calendar year in which the Original Vesting Date occurred or
(ii) the last day of the Company’s taxable year in which the Original Vesting
Date occurred.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
6. Company Reacquisition Right.
 
In the event that the Participant’s service Terminates for any reason or no
reason, with or without Cause, the Participant shall forfeit and the Company
shall automatically reacquire all RSUs which are not, as of the time of such
Termination, Vested RSUs, and the Participant shall not be entitled to any
payment therefor.
 
7. Settlement of the Award.
 
7.1 Issuance of Shares.  Subject to the provisions of section 7.3 below, the
Company shall issue to the Participant on the Vesting Date with respect to each
Vested RSU to be settled on such date one (1) Share.  Shares issued in
settlement of Vested RSUs shall not be subject to any restriction on transfer
other than any such restriction as may be required pursuant to section 7.3,
section 8 or the Company’s Insider Trading Policy.
 
7.2 Beneficial Ownership of Shares; Certificate Registration.   The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a broker selected by the Company and with which
the Participant has an account relationship any or all Shares acquired by the
Participant pursuant to the settlement of the Vested RSUs.  Except as provided
by the preceding sentence, a certificate for the Shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
 
7.3 Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of Shares upon settlement of the Vested RSUs shall be subject
to compliance with all applicable requirements of U.S. federal and state law or
Local Law with respect to such securities.  No Shares may be issued hereunder if
the issuance of such Shares would constitute a violation of any applicable
federal, state or foreign securities laws, including Local Law, or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed.  The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary for the lawful issuance of any
Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained.  As a condition to the settlement of the Vested
RSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
 
7.4 Fractional Shares.  The Company shall not be required to issue fractional
Shares upon the settlement of the Award.
 
8. Tax Withholding.
 
8.1 In General.  Regardless of any action taken by the Company or any Parent or
Subsidiary with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding obligations (the “Tax
Obligations”), the Participant acknowledges that the ultimate liability for all
Tax Obligations legally due by the Participant is and remains the Participant’s
responsibility and that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Award, including the grant, vesting or settlement of the Award, the
subsequent sale of Shares acquired pursuant to such settlement, or the receipt
of any dividends and (b) does not commit to structure the terms of the grant or
any other aspect of the Award to reduce or eliminate the Participant’s liability
for Tax Obligations.  The Participant shall pay or make adequate arrangements
satisfactory to the Company to satisfy all Tax Obligations of the Company and
any Parent or Subsidiary at the time such Tax Obligations arise.  In this
regard, the Participant hereby authorizes withholding of all applicable Tax
Obligations from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, withholding of all applicable
Tax Obligations, if any, by the Company and each Parent or Subsidiary, which
arise in connection with the Award.  Alternatively, or in addition, if
permissible under applicable law, including Local Law, the Company may require
the Participant to satisfy the Tax Obligations through either or both of the
methods described in sections 8.2 and 8.3 below.  The Company shall have no
obligation to process the settlement of the Award or to deliver Shares until the
Tax Obligations as described in this section have been satisfied by the
Participant.
 
8.2 Assignment of Sale Proceeds.  Subject to compliance with applicable law,
including Local  Law, and the Company’s Insider Trading Policy, the Company may,
in its discretion, require the Participant to satisfy all or any portion of the
Tax Obligations in accordance with procedures established by the Company
providing for delivery by the Participant to the Company or a broker approved by
the Company of properly executed instructions, in a form approved by the
Company, providing for the assignment to the Company of the proceeds of a sale
with respect to some or all of the Shares being acquired upon settlement of
Vested RSUs.
 
8.3 Withholding in Shares.  The Company may, in its discretion, require the
Participant to satisfy all or any portion of the Tax Obligations by deducting
from the Shares otherwise deliverable to the Participant in settlement of the
Vested RSUs a number of whole Shares having a Fair Market Value, as determined
by the Company as of the date on which the Tax Obligations arise, not in excess
of the amount of such Tax Obligations determined by the applicable minimum
statutory withholding rates.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
9. Rights as a Stockholder or Employee.
 
The Participant shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of such Shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date such Shares are issued, except as provided in section
2.2 of the Plan.  If the Participant is an employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between the Company or a Parent or Subsidiary and the
Participant, the Participant’s employment is “at will” and is for no specified
term.  Nothing in this Award Agreement shall confer upon the Participant any
right to continue in service or interfere in any way with any right of the
Company or any Parent or Subsidiary to Terminate the Participant’s service at
any time.
 
10. Legends.
 
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law, including Local Law, restrictions on all
certificates representing Shares issued pursuant to this Award Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to this
Award in the possession of the Participant in order to carry out the provisions
of this section.
 
11. Miscellaneous Provisions.
 
11.1 Termination or Amendment.  The Board may terminate or amend the Plan or
this Award Agreement at any time; provided, however, that except as provided in
section 19 of the Plan in connection with a corporate transaction, no such
termination or amendment may adversely affect the Participant’s rights under
this Award Agreement without the consent of the Participant unless such
termination or amendment is necessary to comply with applicable law or
government regulation.  No amendment or addition to this Award Agreement shall
be effective unless in writing.
 
11.2 Nontransferability of the Award.  Prior the issuance of Shares on the
applicable Vesting Date, neither this Award nor any RSUs subject to the Award
shall be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution.  All rights with respect to the Award shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s guardian or legal representative.
 
11.3 Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Award Agreement.
 
11.4 Binding Effect.  This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
 
11.5 Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Award Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company or a Parent or Subsidiary, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Notice or at such other address as such
party may designate in writing from time to time to the other party.
 
(a) Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Notice, this Award Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically.  In
addition, the Participant may deliver electronically the Notice to the Company
or to such third party involved in administering the Plan as the Company may
designate from time to time.  Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.
 
(b) Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read section 11.5(a) of this Award Agreement and consents to the
electronic delivery of the Plan documents and Notice, as described in
section 11.5(a).  The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in section 11.5(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in section 11.5(a).
 
11.6 Integrated Agreement.  The Plan is incorporated herein by reference.  The
Notice, this Award Agreement and the Plan shall constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties between
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or therein.  To the extent
contemplated herein or therein, the provisions of the Notice and the Award
Agreement shall survive any settlement of the Award and shall remain in full
force and effect.
 
11.7 Applicable Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within the State of California.
 
11.8 Counterparts.  The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 


 
4

--------------------------------------------------------------------------------

 
 
 
 
SILICON IMAGE, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(For U.S. Participants)




The Participant has been granted an award of Restricted Stock Units (the “Award”
or “RSUs”) pursuant to the Silicon Image, Inc. 2008 Equity Incentive Plan, as
amended to the Grant Date (the “Plan”), each of which represents the right to
receive on the applicable Vesting Date one (1) Share, as follows:




Participant:
«FIRST_NAME» «LAST_NAME»
Employee ID:
«EMPLOYEE_IDENTIFIER»
Grant Date:
«OPTION_DATE»
Grant No.:
«OPTION_NUMBER»
Number of RSUs:
«TOTAL_SHARES_GRANTED»  , subject to adjustment as provided by the Award
Agreement.
Vesting Schedule:
Subject to Participant’s continued service to the Company or a Parent or
Subsidiary of the Company through the applicable “Vesting Date”, RSUs shall
vest, if at all, and become “Vested RSUs” on each applicable Vesting Date, as
set forth in Exhibit A attached hereto, and on the terms and conditions of which
are incorporated herein.



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the Award
Agreement, both of which are made a part of this document.  Unless otherwise
defined herein, capitalized terms shall have the meanings assigned to such terms
in the Award Agreement or the Plan.  The Participant acknowledges that copies of
the Plan and the prospectus for the Plan are available on the Company’s internal
web site under the Finance Department/Stock Information tab and may be viewed
and printed by the Participant for attachment to the Participant’s copy of this
Notice.  The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and the Award Agreement, and hereby
accepts the Award subject to all of their terms and conditions.


SILICON IMAGE, INC.


By:           /s/ Camillo
Martino                                                      
Its:           Chief Executive
Officer                                                      


Address:               1140 East Arques Avenue
Sunnyvale, CA 94085, USA


ATTACHMENTS:
2008 Equity Incentive Plan, as amended to the Grant Date; Award Agreement and
Plan Prospectus

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
EXHIBIT A


VESTING SCHEDULE
Time Based Awards




Vested RSUs:
Except as provided by the Award Agreement and provided that the Participant’s
service has not Terminated prior to the relevant Vesting Date, the number of
Vested RSUs shall cumulatively increase on each respective Vesting Date set
forth below by the number of RSUs set forth opposite such date, as follows:
 
Vesting Date
 
Number of Units Vesting
 
«VEST_DATE_PERIOD1»
 
«SHARES_PERIOD1»
 
«VEST_DATE_PERIOD2»
 
«SHARES_PERIOD2»
 
«VEST_DATE_PERIOD3»
 
«SHARES_PERIOD3»
 
«VEST_DATE_PERIOD4»
 
«SHARES_PERIOD4»



 


 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
 